  6:19-cv-01567-JD      Date Filed 04/12/21        Entry Number 137    Page 1 of 8




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                            GREENVILLE DIVISION


EDEN ROGERS and BRANDY WELCH,

                                        Plaintiffs,

                    -against-

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES;

ALEX AZAR, in his official capacity as Secretary
of the UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
                                                            Case No. 6:19-cv-01567-JD
ADMINISTRATION FOR CHILDREN AND
FAMILIES;                                                   PLAINTIFFS’ NOTICE OF
                                                           MOTION AND MOTION TO
LYNN JOHNSON, in her official capacity as                  COMPEL PRODUCTION OF
Assistant Secretary of the ADMINISTRATION                 AMENDED PRIVILEGE LOGS
FOR CHILDREN AND FAMILIES;                                FROM DEFENDANTS HENRY
                                                               MCMASTER AND
SCOTT LEKAN, in his official capacity as                       MICHAEL LEACH
Principal Deputy Assistant Secretary of the
ADMINISTRATION FOR CHILDREN AND
FAMILIES;

HENRY MCMASTER, in his official capacity as
Governor of the STATE OF SOUTH CAROLINA;
and

MICHAEL LEACH, in his official capacity as State
Director of the SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                                      Defendants.


       Plaintiffs Eden Rogers and Brandy Welch (“Plaintiffs”) respectfully submit this

Notice of Motion and Motion to Compel Production of Amended Privilege Logs from

Defendants Henry McMaster and Michael Leach (together, “State Defendants”).
   6:19-cv-01567-JD            Date Filed 04/12/21           Entry Number 137             Page 2 of 8




         Plaintiffs served discovery requests on State Defendants on June 4, 2020, to which

State Defendants initially responded on August 4, 2020. Following unsuccessful

negotiations regarding the sufficiency of these productions, Plaintiffs filed a motion to

compel additional productions (ECF No. 107), and, on October 27, 2020, this Court

directed the parties “to redouble their efforts, in good faith, to reach a compromise on the

matters raised in [Plaintiffs’] motion.” (ECF No. 112.)                   State Defendants ultimately

supplemented their productions in December 2020 and January 2021 and produced

privilege logs on December 18, 2020 (Director Leach) and January 21, 2021 (Governor

McMaster). (Barbur Decl., Exs. 1, 2.)1

         On March 18, 2021, counsel for Plaintiffs sent a letter to State Defendants’ counsel

to address certain deficiencies in their privilege logs. (Barbur Decl., Ex. 3.) In particular,

the letter noted that State Defendants’ privilege logs failed to identify which people listed

in the “From”, “To” and “CC” columns are attorneys and failed to describe the documents

in any meaningful way, including providing any indication concerning why information in

the documents is supposedly privileged. (Id.) Plaintiffs requested that State Defendants

produce revised privilege logs remedying these deficiencies so as to enable Plaintiffs’

counsel to adequately assess privilege claims with respect to the withheld documents. (Id.)

         Governor McMaster responded to Plaintiffs’ letter on March 23, 2021. (Barbur

Decl., Ex. 4.) In his response, Governor McMaster identified the Governor’s and Director

Leach’s in-house and outside counsel. (Id.) However, “[a]s to any remaining concerns

expressed in [Plaintiffs’] letter”, counsel for Governor McMaster stated that “the privilege



     1
        In light of State Defendants’ agreement to supplement their productions, Plaintiffs withdrew their
initial motion to compel on January 20, 2021. (ECF No. 124.)

                                                      2
  6:19-cv-01567-JD         Date Filed 04/12/21       Entry Number 137         Page 3 of 8




log complies with the applicable rule and we do not plan to revise it”. (Id.) Director Leach,

meanwhile, did not respond to Plaintiffs’ letter until April 5, 2021, at which point he stated

in an email that “the response of Director Leach is the same as that made by Miles Coleman

on behalf of Governor McMaster” and offered to identify any individuals in Director

Leach’s privilege logs “for whom additional identifying information is needed”. (Barbur

Decl., Ex. 5.)

       Plaintiffs now move to compel from both Governor McMaster and Director Leach

production of amended privilege logs that comply with the Federal Rules. Plaintiffs’

motion is timely under Local Civil Rules 7.03 and 37.01(A) (D.S.C.) because Plaintiffs did

not learn until receiving Governor McMaster’s letter on March 23 that Governor McMaster

did not intend to remedy the deficiencies in his privilege log and did not learn until

receiving Director Leach’s email on April 5 that he similarly did not intend to produce a

revised log.      Plaintiffs are filing this motion within 21 days of receiving those

communications and “‘immediately after the issue[] raised thereby [was] ripe for

adjudication’”.    See ContraVest Inc. v. Mt. Hawley Ins. Co., No. 9:15-cv-00304-

DCNMGB, 2016 WL 11200705, at *8 (D.S.C. Dec. 12, 2016), report and recommendation

adopted by 273 F. Supp. 3d 607 (D.S.C. 2017), mandamus granted in part on other grounds

sub nom. In re Mt. Hawley Ins. Co., 773 F. App’x 771 (4th Cir. 2019) (quoting Local Civ.

Rule 7.03 (D.S.C.)). Pursuant to Local Civil Rule 7.04 (D.S.C.), Governor McMaster’s

and Director Leach’s privilege logs, as well as the relevant correspondence between the

parties, are attached as exhibits to the Declaration of Peter T. Barbur (“Barbur Decl.”), filed

herewith.

                                      *       *       *

                                              3
  6:19-cv-01567-JD         Date Filed 04/12/21        Entry Number 137         Page 4 of 8




       Federal Rule of Civil Procedure 26(b)(5)(A) provides that “[w]hen a party

withholds information otherwise discoverable by claiming that the information is

privileged or subject to protection as trial-preparation material, the party must . . . describe

the nature of the documents, communications, or tangible things not produced or

disclosed—and do so in a manner that, without revealing information itself privileged or

protected, will enable other parties to assess the claim”. Fed. R. Civ. P. 26(b)(5)(A). To

comply with these requirements, “a party seeking protection from producing documents

must produce a privilege log that identifies each document withheld, information regarding

the nature of the privilege/protection claimed, the name of the person making/receiving the

communication, the date and place of the communication, and the document’s general

subject matter.” AVX Corp. v. Horry Land Co., No. 4:07-CV-3299-TLW-TER, 2010 WL

4884903, at *3 (D.S.C. Nov. 24, 2010) (internal quotations omitted).

       State Defendants’ privilege logs are plainly deficient. They provide no meaningful

descriptions of the documents being withheld, much less information that would allow

Plaintiffs to assess the claims of privilege. State Defendants’ inclusion of a “Subject/File

Name” column identifying the email subject line or file name for each privileged

communication or document is not sufficient because those descriptions are far too vague

to allow Plaintiffs’ counsel to determine what the document even is and whether a privilege

is being properly asserted. For instance, the very first entry on Governor McMaster’s

privilege log, dated February 21, 2018, is “Draft memo on the issues”, with an attachment

labeled “Title IV.docx”. (Barbur Decl., Ex. 2.) Nothing about this subject line or file name

would permit Plaintiffs even to understand what the document is and they certainly do not

provide information that would allow Plaintiffs to assess whether the assertion of privilege

                                               4
  6:19-cv-01567-JD        Date Filed 04/12/21      Entry Number 137        Page 5 of 8




is proper. Other entries on the log include: “RE: meeting – phone or in person” (dated

March 12, 2018), “Constituent Letter” (dated March 13, 2018), “FW: Constituent Letter”

(dated March 15, 2018), “Fwd: Constituent Letter” (dated March 20, 2018), “Miracle Hill”

(dated April 4, 2018 and March 28, 2019) and “Re: Governor McMaster” (dated March 13,

2019), to name just a few of the least decipherable examples. (Id.)

       Director Leach’s privilege log contains substantially similar inadequate entries. To

list a few examples, his log includes an entry dated March 13, 2019 with the subject line

“FW: Governor McMaster”, and an attachment with the file name “McMaster SC

Governors Office 1.18.19.pdf”; entries from December 5, December 7, December 11 and

December 17, 2018 with the subject lines “FW: statistics Miracle Hill” or “RE: statistics

Miracle Hill”; and an entry from May 9, 2018 with the subject line “MH”. (Barbur Decl.,

Ex. 1.) When presented with similarly vague privilege log entries, courts in this district

have concluded that the producing party has “not compl[ied] with [its] duty to provide a

proper privilege log”. Beaufort Reg’l Chamber of Com. v. City of Beaufort, No. 9:18-CV-

02565-RMG, 2019 WL 2150930, at *2 (D.S.C. May 16, 2019) (holding that a privilege log

without “any general description of the document withheld” is deficient and explaining that

“each entry should have a description, such as ‘discussion regarding X’ or other similarly

general description” that would allow the opposing side “to determine [whether] a privilege

is properly asserted”); see also Wellin v. Wellin, No. 2:13-CV-1831-DCN, 2018 WL

2604867, at *5 (D.S.C. May 25, 2018) (holding log entries that simply stated “factual

summary created for counsel for use in litigation” failed to “provide any information as to

the subject of the document” and therefore did “not meet the requirements of Rule

26(b)(5)(A)”). The same conclusion is warranted here.

                                            5
  6:19-cv-01567-JD         Date Filed 04/12/21       Entry Number 137         Page 6 of 8




       Indeed, the lack of a description column is particularly troubling with respect to

Governor McMaster’s privilege log, which includes a number of entries with no attorneys

listed and other entries where the withheld communication was neither sent from nor

addressed to an attorney, but an attorney instead was simply copied in the “CC” field.

(Barbur Decl., Ex. 2 (two entries dated March 13, 2018 and one each dated January 23,

2019, February 16, 2019 and February 11, 2020)). Although the fact that an attorney does

not appear on or is merely copied on an email “is not fatal to a claim of privilege”, Hepburn

v. Workplace Benefits, LLC, No. 5:13-CV-00441-BO, 2014 WL 12623294, at *2, *4

(E.D.N.C. Apr. 18, 2014), it emphasizes the need for meaningful descriptions of the

documents and sufficient information to permit Plaintiffs to assess the claim of privilege.

“Documents which would not be privileged in the hands of the client . . . do not become

privileged in the hands of an attorney,” United States v. Swain, No. CIV. M90-4-1, 1991

WL 47102, at *8 (D.S.C. Feb. 5, 1991), and “[d]ocuments which do not refer to work

product prepared by an attorney or other agent of a party to aid in forthcoming litigation,

and which were generated in the ordinary course of business, are discoverable,” see First

S. Bank v. Fifth Third Bank, N.A., No. CIV.A. 7:10-2097-MGL, 2013 WL 1840089, at *4

(D.S.C. May 1, 2013). An appropriate description of each withheld document is thus

essential to enable Plaintiffs to assess State Defendants’ privilege calls.

       Because State Defendants’ privilege logs fail to comply with Federal Rule of Civil

Procedure 26(b)(5)(A), Plaintiffs respectfully request that this Court direct State

Defendants to produce amended privilege logs that provide a description of each document

withheld from their productions sufficient to enable Plaintiffs to assess State Defendants’

assertions of privilege.

                                              6
  6:19-cv-01567-JD         Date Filed 04/12/21        Entry Number 137         Page 7 of 8




        A supporting memorandum is not required as a full explanation of the motion is set

forth herein. Local Civ. Rule 7.04 (D.S.C.).

                LOCAL CIVIL RULE 7.02 (D.S.C.) CERTIFICATION

        The undersigned counsel for Plaintiffs hereby certifies that Plaintiffs’ counsel

attempted in good faith to confer with State Defendants’ counsel in an effort to resolve the

issues raised in this motion prior to its filing as described in greater detail above.



Dated: April 12, 2021
                                           s/ Nekki Shutt
                                          South Carolina Equality Coalition, Inc.
                                          M. Malissa Burnette (Federal Bar No. 1616)
                                          Nekki Shutt (Federal Bar No. 6530)
                                          BURNETTE SHUTT & MCDANIEL, PA
                                          912 Lady Street, 2nd floor
                                          P.O. Box 1929
                                          Columbia, SC 29202
                                          (803) 850-0912
                                          mburnette@burnetteshutt.law
                                          nshutt@burnetteshutt.law

                                          Susan K. Dunn (Federal Bar No. 647)
                                          AMERICAN CIVIL LIBERTIES UNION OF
                                          SOUTH CAROLINA FOUNDATION
                                          P.O. Box 20998
                                          Charleston, SC 29413
                                          (843) 282-7953
                                          sdunn@aclusc.org

                                          Peter T. Barbur (admitted pro hac vice)
                                          Katherine D. Janson (admitted pro hac vice)
                                          CRAVATH, SWAINE & MOORE LLP




                                               7
6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137     Page 8 of 8




                              Worldwide Plaza
                              825 Eighth Avenue New York, NY 10019
                              (212) 474-1000
                              pbarbur@cravath.com
                              kjanson@cravath.com

                              Leslie Cooper (admitted pro hac vice)
                              AMERICAN CIVIL LIBERTIES UNION
                              FOUNDATION
                              125 Broad Street, 18th Floor
                              New York, NY 10004
                              (212) 549-2633
                              lcooper@aclu.org

                              Daniel Mach (admitted pro hac vice)
                              AMERICAN CIVIL LIBERTIES UNION
                              FOUNDATION
                              915 15th Street NW
                              Washington, DC 20005
                              (202) 675-2330
                              dmach@aclu.org

                              M. Currey Cook (admitted pro hac vice)
                              LAMBDA LEGAL DEFENSE AND
                              EDUCATION FUND, INC.
                              120 Wall Street, 19th Floor
                              New York, NY 10005
                              (212) 809-8585
                              ccook@lambdalegal.org


                              Karen L. Loewy (admitted pro hac vice)
                              LAMBDA LEGAL DEFENSE AND
                              EDUCATION FUND, INC.
                              1776 K Street NW, 8th Floor
                              Washington, DC 20006
                              (202) 804-6245
                              kloewy@lambdalegal.org

                              Attorneys for Plaintiffs




                                   8
